ICJ_008_PeaceTreaties_UNGA_NA_1950-05-05_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

INTERPRETATION DES TRAITES DE PAIX
CONCLUS AVEC LA BULGARIE
LA HONGRIE ET LA ROUMANIE

ORDONNANCE DU 5 MAI 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

INTERPRETATION OF PEACE TREATIES
WITH BULGARIA, HUNGARY
AND ROMANIA

ORDER OF MAY 5th, 1950
La présente ordonnance doit être citée comme suit :

« Interprétation des Traités de paix,
Ordonnance du 5 mai 1950:

C. I. J. Recueil 1950, p. I21.»

This Order should be cited as follows :

“Interpretation of Peace Treaties, Order of May 5th, 1950:
I.C.J. Reports 1950, p. 121.

 

Ne de vente: 39
Sales number

 

 

 
121

INTERNATIONAL COURT OF JUSTICE

1950
May 5th
General List :

YEAR 1950 No. 8

Order made on May 5th, 1950

INTERPRETATION OF PEACE TREATIES
WITH BULGARIA, HUNGARY
AND ROMANIA

The President of the International Court of Justice,
Having regard to Articles 48, 63, 66 and 68 of the Statute,
Having regard to Article 37 of the Rules of Court,

Makes the following Order :

Whereas, on the 22nd October, 1949, the General Assembly of
the United Nations adopted a Resolution by the terms of which
it requested the Court for an Advisory Opinion on the following
questions :

“T. Do the diplomatic exchanges between Bulgaria, Hungary
and Romania on the one hand and certain Allied and
Associated Powers signatories to the Treaties of Peace
on the other, concerning the implementation of Article 2
of the Treaties with Bulgaria and Hungary and Article 3
of the Treaty with Romania, disclose disputes subject
to the provisions for the settlement of disputes con-
tained in Article 36 of the Treaty of Peace with Bulgaria,
Article 40 of the Treaty of Peace with Hungary, and
Article 38 of the Treaty of Peace with Romania 2?”

In the event of an affirmative reply to Question I:

“TI. Are the Governments of Bulgaria, Hungary and Romania
obligated to carry out the provisions of the Articles

4
ORDER OF 5 V 50 (INTERPRETATION OF PEACE TREATIES) 122

referred to in Question I, including the provisions for
the appointment of their representatives to the Treaty
Commissions ?”

In the event of an affirmative reply to Question II and if within
thirty days from the date when the Court delivers its opinion,
the Governments concerned have not notified the Secretary-
General that they have appointed their representatives to the
Treaty Commissions, and the Secretary-General has so advised
the International Court of Justice:

“TIT. If one party fails to appoint a representative to a Treaty
Commission under the Treaties of Peace with Bulgaria,
Hungary and Romania where that party is obligated to
appoint a representative to the Treaty Commission, is
the Secretary-General of the United Nations authorized
to appoint the third member of the Commission upon
the request of the other party to a dispute according
to the provisions of the respective Treaties ?”

In the event of an affirmative reply to Question III:

“IV. Would a Treaty Commission composed of a representative
of one party and a third member appointed by the
Secretary-General of the United Nations constitute a
Commission, within the meaning of the relevant Treaty
articles, competent to make a definitive and binding
decision in settlement of a dispute ?”

Whereas, in the Advisory Opinion which it delivered on
March 3oth, 1950, the Court gave an affirmative reply to Questions I
and II mentioned above ;

Whereas, by a telegram received in the Registry of the Court on
May 2nd, 1950, the Acting Secretary-General of the United Nations
advised that within thirty days from the date when the Court
delivered its Opinion, he had not been notified by the Government
of Bulgaria, the Government of Hungary or the Government of
Romania that any of these Governments had appointed its repre-
sentative to the Treaty Commissions ;

Whereas, on the 7th November, 1949, the Registrar gave notice,
on the one hand, in pursuance of paragraph 2 of Article 66, of the
Statute, to States that signed the Peace Treaties concerned and
are entitled to appear before the Court, and, on the other hand, in
pursuance of paragraph 1 of Article 63, and of Article 68 of the
Statute, to the other signatory States of these Peace Treaties, that
the Court was prepared to receive written statements relating to
the question :

5
ORDER OF 5 V §0 (INTERPRETATION OF PEACE TREATIES) 123

1. Appoints Monday, June 5th, 1950, as the date of expiry of
the time-limit within which the aforesaid States may file written
statements relating to Questions III and IV of the Resolution
quoted above.

2. Reserves the rest of the procedure for further decision.
Done in French and English, the French text being authorita-

tive, at the Peace Palace, The Hague, this fifth day of May, one
thousand nine hundred and fifty.

(Signed) BASDEVANT,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.

6
